Honorable Zollie  Steakley                  Opinion No. WW- 562
Secretary of State
Capitol Station                             Re:   Authority of the Secretary
Austin, Texas                                     of State to accept and file
                                                  Articles   of Incorporation
                                                  which contain a stated pur-
                                                  pose clause and related
                                                  questions.

Dear Mr. Steakley:

             You have inquired concerning whether a charter     should be,:filed
containing    the following purpose clause:

                   “To eel1 prearranged or prepaid funeral services
             or funeral merchandise (including    caskets,  grave
             vaults, and all other articles    of merchandise incident-
             al to a funeral service)   in this state under a sales
             contract providing for prepaid burial or funeral bene-
             fits or merchandise to be’delivered    at an undetermined
             future date dependent upon the death of the contracting
             party”.

           I respectfully direct your attention to Opinion of Attorney
General Mann No. o-2736written by Ardell Williams.       I think this opinion
in its answer to the third question there discussed will resolve the
problem with which you are concerned.     As I understand your question, your
office feels that you may be precluded from filing this charter because
the business described within the purpose clause may fall within the pur-
view of Article 14.37 of the Insurance Code, requiring     burial associations
to organize under Chapter 12 of the Insurance Code and be regulated under
Chapter 14 of that Code. Article 14.37 Is a codification       of Section 2’3,
Senate Bill 135, Acte 46th Legislature.     The third question discussed in
Opinion o-2736 concerns an activity   which would be within the purview of
the proposed purpose clause.    That opinion holds that euch an activity      is
not governed by Section 23, Senate Bill 135. However, you must require
the purpose clause to be amended to add the following restrictive       alnguaae:

                   “Provided however, that this corporation shall    not
             engage in business a8 an insurance company or a8 a
             burial association”.
Honorable Zollie   Steakley,   Page 2, NW-562)



The corporation    must, however,   comply with Article    548.b,Vernon's   Civil
Statutee.

                                            Very truly    youm,

                                            WILL WILSON
                                            Attorney General of Texas




                                                 Wallace P. Finfrock
                                                 Aaeietant Attorney General
WPF:aw

APPROVED:

OPINIONcoMITJ!EE:

Geo. P. Blackburn,    Chairmen

Marietta McGregor Payne
Marvin Thomse

REVIEWEDF~RT~~EAT~!ORNEY
                      GENEBAL
BY:
     W. V. Geppert